Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 1 of 28 Page ID #:824


  1   STROOCK & STROOCK & LAVAN LLP
      JULIA B. STRICKLAND (State Bar No. 83013)
  2   STEPHEN J. NEWMAN (State Bar No. 181570)
      DAVID W. MOON (State Bar No. 197711)
  3   CHRISTOPHER R. FREDRICH (State Bar No. 266471)
      2029 Century Park East
  4   Los Angeles, CA 90067-3086
      Telephone: 310-556-5800
  5   Facsimile: 310-556-5959
      Email: lacalendar@stroock.com
  6
      Attorneys for Defendant
  7    JPMORGAN CHASE BANK, N.A.
  8
                               UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11   BRANDIE JOHNSON, LISA                    )   Case No. 5:17-cv-02477-JGB-SP
      MCGLOTHEN, and JUSTIN HEARD,             )
 12   on behalf of themselves and all others   )   OPPOSITION OF DEFENDANT
      similarly situated,                      )   JPMORGAN CHASE BANK, N.A.
 13                                            )   TO PLAINTIFFS’ MOTION TO
                      Plaintiffs,              )   LIFT STAY AND FOR LEAVE TO
 14                                            )   FILE THIRD AMENDED
              v.                               )   COMPLAINT
 15
      JPMORGAN CHASE BANK, N.A.,               )   Hearing:
 16                                            )   Date: January 14, 2019
                      Defendant.               )   Time: 9:00 a.m.
 17                                            )   Courtroom: 1
                                               )
 18                                            )   Action Filed: December 12, 2017
                                               )
 19                                            )
 20                                            )
                                               )
 21                                            )

 22
 23
 24
 25
 26
 27
 28


        OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
      LA 52208212v3
                                                            Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 2 of 28 Page ID #:825


                                                                      1
                                                                                                                  TABLE OF CONTENTS
                                                                      2                                                                                                                    Page
                                                                      3
                                                                          I.      INTRODUCTION .............................................................................................. 1
                                                                      4
                                                                      5           A.       BACKGROUND ...................................................................................... 4

                                                                      6                    1.       The Original and First Amended Complaints................................ 4
                                                                      7                    2.       The Second Amended Complaint .................................................. 5
                                                                      8
                                                                                           3.       The Motion to Compel Arbitration ................................................ 6
                                                                      9
                                                                                           4.       Plaintiffs’ Motion to Lift Stay and for Leave to Amend ............... 7
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                                           5.       The Proposed Third Amended Complaint ..................................... 8
                                                                     11
                                Los Angeles, California 90067-3086




                                                                          II.     ARGUMENT ...................................................................................................... 8
                                                                     12
                                     2029 Century Park East




                                                                     13           A.       The Stay Should Not Be Lifted. ............................................................... 8
                                                                     14           B.       Plaintiffs’ Motion Should Be Denied as a Disguised and Improper
                                                                                           Motion for Reconsideration. .................................................................... 9
                                                                     15
                                                                     16           C.       Even If Plaintiffs’ Motion Were Proper (It Is Not), Leave to
                                                                                           Amend Should Be Denied. ..................................................................... 13
                                                                     17
                                                                                           1.       Plaintiffs Unduly Delayed and Already Have Had More
                                                                     18
                                                                                                    Than Ample Opportunity to Amend Their Complaint. ............... 13
                                                                     19
                                                                                           2.       Amendment Would Be Futile. ..................................................... 14
                                                                     20
                                                                                                    (a)      Plaintiffs’ Attempt to “Clarify” Their Allegations
                                                                     21
                                                                                                             Regarding Public Injunctive Relief Does Not Change
                                                                     22                                      the Result Here. ................................................................. 15
                                                                     23                             (b)      Plaintiffs’ Attempt to Amend Their Class
                                                                     24                                      Allegations Similarly Does Not Change the Result. ......... 21
                                                                     25   III.    CONCLUSION ................................................................................................ 22

                                                                     26
                                                                     27
                                                                     28

                                                                                                                                    -i-
                                                                               OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                            Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 3 of 28 Page ID #:826


                                                                      1                                            TABLE OF AUTHORITIES
                                                                      2
                                                                                                                                                                                                Page(s)
                                                                      3
                                                                          Cases
                                                                      4
                                                                          Broughton v. Cigna Healthplans of Cal.,
                                                                      5
                                                                             21 Cal. 4th 1066 (1999) ................................................................................... 16, 17
                                                                      6
                                                                          Coleman v. Quaker Oats Co.,
                                                                      7     232 F.3d 1271 (9th Cir. 2000) ............................................................................... 14
                                                                      8
                                                                          Croucier v. Credit One Bank, N.A.,
                                                                      9      No. 18CV20-MMA (JMA), 2018 WL 2836889 (S.D. Cal. June 11,
                                                                             2018) ...................................................................................................................... 16
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                     11   Cruz v. PacifiCare Health Sys., Inc.,
                                Los Angeles, California 90067-3086




                                                                             30 Cal. 4th 303 (2003) ..................................................................................... 16, 17
                                                                     12
                                     2029 Century Park East




                                                                          Daghlian v. DeVry Univ., Inc.,
                                                                     13
                                                                            582 F. Supp. 2d 1231 (C.D. Cal. 2007) ................................................................. 11
                                                                     14
                                                                          Freeney v. Bank of Am. Corp.,
                                                                     15      No. CV 15-2376-JGB-PJWX, 2016 WL 5897773 (C.D. Cal. Aug. 4,
                                                                     16      2016) ...................................................................................................................... 13
                                                                     17   Gonzalez v. Coverall N. Am., Inc.,
                                                                     18     No. EDCV1602287JGBKKX, 2017 WL 4653017 (C.D. Cal. May
                                                                            26, 2017) ................................................................................................................ 10
                                                                     19
                                                                          Ketab Corp. v. Mesriani Law Grp.,
                                                                     20     No. 2:14-CV-07241-RSWL, 2015 WL 2084469 (C.D. Cal. May 5,
                                                                     21     2015) ...................................................................................................................... 10
                                                                     22   Kilgore v. KeyBank, N.A.,
                                                                     23      718 F.3d 1052 (9th Cir. 2013) ..................................................................... 3, 16, 17

                                                                     24   Kona Enters., Inc. v. Estate of Bishop,
                                                                            229 F.3d 877 (9th Cir. 2000) ................................................................................. 10
                                                                     25
                                                                     26   Leyva v. Certified Grocers of California, Ltd.,
                                                                            593 F.2d 857 (9th Cir. 1979) ................................................................................... 9
                                                                     27
                                                                          Lockheed Martin Corp. v. Network Solutions, Inc.,
                                                                     28     194 F.3d 980 (9th Cir. 1999) ................................................................................. 14
                                                                                                                                        -ii-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                            Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 4 of 28 Page ID #:827


                                                                      1   McGill v. Citibank, N.A.,
                                                                      2     2 Cal. 5th 945 (2017) ...................................................................................... passim

                                                                      3   McMichael v. United States Filter Corp.,
                                                                            2001 WL 418981 (C.D. Cal. 2001) ....................................................................... 10
                                                                      4
                                                                      5   Nat’l Liab. & Fire Ins. Co. v. Pac. Window Corp.,
                                                                            No. SACV 03-00608 JVS, 2008 WL 11340360 (C.D. Cal. May 12,
                                                                      6     2008) ...................................................................................................................... 14
                                                                      7
                                                                          Nunes v. Ashcroft,
                                                                      8     375 F.3d 805 (9th Cir. 2004) ................................................................................. 13
                                                                      9   O’Connor v. Boeing N. Am., Inc.,
                                                                     10     114 F. Supp. 2d 949 (C.D. Cal. 2000) ................................................................... 10
STROOCK & STROOCK & LAVAN LLP




                                                                     11   Rappley v. Portfolio Recovery Assocs., LLC,
                                Los Angeles, California 90067-3086




                                                                            No. EDCV17108JGBSPX, 2017 WL 3835259 (C.D. Cal. Aug. 24,
                                                                     12
                                                                            2017) ...................................................................................................................... 16
                                     2029 Century Park East




                                                                     13
                                                                          Reed v. Fed. Nat’l Mortg. Ass’n,
                                                                     14     No. EDCV130940VAPSPX, 2014 WL 12639105 (C.D. Cal. Sept.
                                                                     15     10, 2014) ................................................................................................................ 12
                                                                     16   Rosen v. Cross,
                                                                     17     No. CV122376ABCFMOX, 2013 WL 12130007 (C.D. Cal. June 25,
                                                                            2013) ...................................................................................................................... 10
                                                                     18
                                                                          Shinde v. Nithyananda Found.,
                                                                     19      No. EDCD13363JGBSPX, 2015 WL 12766637 (C.D. Cal. Mar. 26,
                                                                     20      2015) ...................................................................................................................... 12
                                                                     21   Thompson v. Target Corp.,
                                                                     22     No. CV120010JGBMRWX, 2014 WL 12573412 (C.D. Cal. May 9,
                                                                            2014) ...................................................................................................................... 10
                                                                     23
                                                                          United States v. Lin,
                                                                     24     No. EDCV 14-00427 JGB, 2014 WL 8276913 (C.D. Cal. Dec. 5,
                                                                     25     2014) ...................................................................................................................... 10
                                                                     26   Wright v. Sirius XM Radio Inc.,
                                                                     27     No. SACV 1601688 JVSJCGX, 2017 WL 4676580 (C.D. Cal. June
                                                                            1, 2017) .................................................................................................................. 16
                                                                     28

                                                                                                                                        -iii-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                            Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 5 of 28 Page ID #:828


                                                                      1   Statutes
                                                                      2
                                                                          9 U.S.C. §§ 1-16 .................................................................................................. passim
                                                                      3
                                                                          12 U.S.C. §§ 85 and 86 ................................................................................................. 4
                                                                      4
                                                                          Cal. Bus. & Prof. Code § 17200 ....................................................................... 6, 11, 19
                                                                      5
                                                                      6   Rules

                                                                      7   Civ. L.R. 7-18 ...................................................................................................... passim
                                                                      8   Fed. R. Civ. P. 15 .................................................................................................... 2, 13
                                                                      9
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                     11
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28

                                                                                                                                     -iv-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                            Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 6 of 28 Page ID #:829


                                                                      1
                                                                                                          I.     INTRODUCTION
                                                                      2
                                                                                  The Motion to Lift Stay and for Leave to File Third Amended Complaint (the
                                                                      3
                                                                          “Motion”) filed by plaintiffs Brandie Johnson (“Johnson”), Lisa McGlothen
                                                                      4
                                                                          (“McGlothen”) and Justin Heard (“Heard”) (together, “Plaintiffs”) is a thinly
                                                                      5
                                                                          disguised and improper attempt by Plaintiffs to circumvent this Court’s well-
                                                                      6
                                                                          reasoned order (the “Arbitration Order,” ECF No. 34) compelling Plaintiffs to
                                                                      7
                                                                          arbitrate their claims against defendant JPMorgan Chase Bank, N.A. (“Chase”). The
                                                                      8
                                                                          Motion should be denied.
                                                                      9
                                                                                  First, there simply is no basis to lift the stay imposed by this Court. Plaintiffs
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          cite no authority under the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “FAA”),
                                                                     11
                                                                          authorizing Plaintiffs to continue litigating their claims despite this Court’s entry of a
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          stay following its determination that Plaintiffs’ claims are subject to arbitration.
                                     2029 Century Park East




                                                                     13
                                                                          Once an issue in an action has been determined to be arbitrable—as has already
                                                                     14
                                                                          occurred here—a stay of the action under section 3 of the FAA is mandatory “until
                                                                     15
                                                                          such arbitration has been had in accordance with the terms of the agreement.” 9
                                                                     16
                                                                          U.S.C. § 3. Here, Plaintiffs have not even initiated arbitration of the claims that this
                                                                     17
                                                                          Court has determined to be arbitrable, much less completed that arbitration. Nothing
                                                                     18
                                                                          in the FAA suggests that a plaintiff may sidestep an order staying an action and
                                                                     19
                                                                          compelling arbitration through serial amendments to their claims.
                                                                     20
                                                                                  Second, although Plaintiffs purport to style the Motion as one seeking to lift
                                                                     21
                                                                          the stay entered by the Court and for leave to amend their complaint (their fourth
                                                                     22
                                                                          effort), what Plaintiffs actually seek is reconsideration of the Court’s Arbitration
                                                                     23
                                                                          Order. Fatally, however, Plaintiffs fail—indeed, they do not even attempt—to meet
                                                                     24
                                                                          the requirements for reconsideration under Local Rule 7-18. Plaintiffs do not
                                                                     25
                                                                          identify or argue any new material facts or changes in the law, and they do not and
                                                                     26
                                                                          cannot show that this Court failed to consider any material facts previously presented
                                                                     27
                                                                          to the Court. Rather, Plaintiffs’ Motion largely advances arguments that this Court
                                                                     28
                                                                          already expressly rejected, and their proposed Third Amended Complaint contains
                                                                                                                      -1-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                            Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 7 of 28 Page ID #:830


                                                                      1
                                                                          little more than inconsequential rewordings of their prior allegations regarding the
                                                                      2
                                                                          same purported facts. On this basis alone, the Motion should be denied.
                                                                      3
                                                                                  Third, even if Plaintiffs’ Motion were not an improper and unsupported
                                                                      4
                                                                          motion for reconsideration, Plaintiffs do not satisfy the requirements of Federal Rule
                                                                      5
                                                                          of Civil Procedure 15. In particular, Plaintiffs plainly unduly delayed seeking leave
                                                                      6
                                                                          to amend despite ample opportunity to do so. Moreover, and in any event, their
                                                                      7
                                                                          proposed fourth pleading attempt does not affect the Court’s reasoning in the
                                                                      8
                                                                          Arbitration Order. The nature of the “public injunctive relief” that Plaintiffs purport
                                                                      9
                                                                          to seek was perfectly clear in the Second Amended Complaint, and nothing in the
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          proposed Third Amended Complaint affects this Court’s rejection of that relief as a
                                                                     11
                                                                          basis for avoiding arbitration. Plaintiffs’ attempt to avoid arbitration through the
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          simple expedient of pleading a supposed benefit to the general public—an approach
                                     2029 Century Park East




                                                                     13
                                                                          that would convert any class action against a public business into a claim for public
                                                                     14
                                                                          injunctive relief—was properly rejected.
                                                                     15
                                                                                  In its Arbitration Order, this Court expressly rejected Plaintiffs’ argument that
                                                                     16
                                                                          their request for “public injunctive relief” rendered their claims immune from
                                                                     17
                                                                          arbitration under McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017). In response to the
                                                                     18
                                                                          same arguments advanced in the Motion, this Court specifically found that Plaintiffs’
                                                                     19
                                                                          “generalized request” for public injunctive relief was “merely incidental to
                                                                     20
                                                                          vindicating Plaintiffs’ alleged injuries.” (Arbitration Order, ECF No. 34, at 10.) In
                                                                     21
                                                                          particular, the Court found that “[b]ecause Plaintiffs’ claims center on breaches of
                                                                     22
                                                                          contract, only individuals who enter into contractual relationships with JPMorgan
                                                                     23
                                                                          can benefit from [a] ruling,” and that Plaintiffs’ prayers for monetary relief were the
                                                                     24
                                                                          real “heart” of Plaintiffs’ several claims. (Id.) In addition, this Court squarely
                                                                     25
                                                                          rejected Plaintiffs’ attempt to rationalize their request for “public injunctive relief”
                                                                     26
                                                                          based solely on the size of the putative classes rather than the nature of their claims
                                                                     27
                                                                          and the primary relief sought, since the rule advocated by Plaintiffs “would convert
                                                                     28
                                                                          any consumer action against a large company into ‘public injunctive relief.’” (Id.)
                                                                                                                      -2-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                            Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 8 of 28 Page ID #:831


                                                                      1
                                                                          Finally, this Court distinguished the nature of Plaintiffs’ claims here from the claims
                                                                      2
                                                                          in McGill, finding that “Plaintiffs’ own pleadings do not support their analogy to
                                                                      3
                                                                          McGill but rather highlight important distinctions.” (Id. at 11.) In particular, the
                                                                      4
                                                                          Court observed that “Plaintiffs’ claims arose from [alleged] breaches of bilateral
                                                                      5
                                                                          contracts between Plaintiffs and JPMorgan, whereas the claims in McGill arose from
                                                                      6
                                                                          representations in advertising and marketing materials.” (Id. at 11.)
                                                                      7
                                                                                  As detailed herein, nothing in Plaintiffs’ proposed amendments addresses the
                                                                      8
                                                                          Court’s finding that their claims for public injunctive relief are incidental to their
                                                                      9
                                                                          contract claims. As this Court already concluded, Plaintiffs’ claims concern
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          contractual rights and remedies between Chase and its customers, not “public”
                                                                     11
                                                                          deceptive advertising or marketing. Plaintiffs’ proposed amendments do nothing to
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          address the Court’s finding that the only “real prospective benefit” from Plaintiffs’
                                     2029 Century Park East




                                                                     13
                                                                          claims—assuming they had merit, which they do not—would accrue to other account
                                                                     14
                                                                          holders with contractual relationships with Chase, not members of the general public.
                                                                     15
                                                                          (Id. at 10 (quoting Kilgore v. KeyBank, N.A., 718 F.3d 1052, 1061 (9th Cir. 2013)).)
                                                                     16
                                                                          Plaintiffs’ proposed amendments also do nothing to address this Court’s observation
                                                                     17
                                                                          that Plaintiffs’ argument would improperly convert any putative class action for
                                                                     18
                                                                          breach of contract into a claim for public injunctive relief. Plaintiffs’ only response
                                                                     19
                                                                          in this regard is to “clarify” the scope of the injunctive relief they seek, but the
                                                                     20
                                                                          substance of Plaintiffs’ request—and the underlying contractual conduct challenged
                                                                     21
                                                                          by Plaintiffs—remains unchanged. Indeed, by treating the Court’s expressed
                                                                     22
                                                                          concerns as a mere pleading issue rather than resulting from the very nature of their
                                                                     23
                                                                          claims, Plaintiffs prove the Court’s point: any claim for breach of contract can be
                                                                     24
                                                                          pleaded as a claim for public injunctive relief, but that does not make it so, and that
                                                                     25
                                                                          is not the standard for public injunctive relief articulated in McGill or applied by the
                                                                     26
                                                                          Ninth Circuit or other courts in this district. For each of these reasons, Plaintiffs’
                                                                     27
                                                                          request for leave to amend—including their proposal to define a “class” consisting of
                                                                     28

                                                                                                                      -3-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                            Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 9 of 28 Page ID #:832


                                                                      1
                                                                          essentially the entire population of the State of California—should therefore be
                                                                      2
                                                                          rejected.
                                                                      3
                                                                                  Accordingly, and as further detailed below, the Motion should be denied in its
                                                                      4
                                                                          entirety.
                                                                      5
                                                                          A.      BACKGROUND
                                                                      6
                                                                                  1.      The Original and First Amended Complaints
                                                                      7
                                                                                  Plaintiff Johnson filed the original Complaint in this action on December 12,
                                                                      8
                                                                          2017. (ECF No. 1.) In the original Complaint, Johnson asserted two theories of
                                                                      9
                                                                          liability, both of which she has since abandoned entirely: that the Extended Overdraft
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          Fees charged by Chase supposedly constituted unlawful “interest” under the usury
                                                                     11
                                                                          provisions of the National Bank Act (12 U.S.C. §§ 85 and 86) and that disclosing the
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          amount of the fee without using the word “interest” violated California law. (ECF
                                     2029 Century Park East




                                                                     13
                                                                          No. 1 at 9-14 ¶¶ 30-65.) Johnson purported to assert these claims on behalf of a class
                                                                     14
                                                                          of other Chase account holders, seeking monetary damages and restitution for herself
                                                                     15
                                                                          and for members of the putative class. (Id. at 5 ¶ 18, 14 ¶¶ A-F.) Johnson also
                                                                     16
                                                                          purported to seek “public injunctive relief.” (Id. at 14 ¶ C.)
                                                                     17
                                                                                  On March 8, 2018, plaintiffs Johnson, McGlothen and Heard filed the First
                                                                     18
                                                                          Amended Complaint, adding McGlothen and Heard as plaintiffs and asserting two
                                                                     19
                                                                          entirely different theories of liability. Specifically, Heard complained that he was
                                                                     20
                                                                          assessed overdraft fees on certain non-recurring transactions that were mis-coded by
                                                                     21
                                                                          the merchant as recurring transactions, and McGlothen complained that she was
                                                                     22
                                                                          assessed overdraft fees for transactions that were approved based on sufficient funds
                                                                     23
                                                                          but overdrew her account when later submitted for payment. (ECF No. 15 at 2-3 ¶¶
                                                                     24
                                                                          1-9.) In addition, all three Plaintiffs complained (similar to the allegations in the
                                                                     25
                                                                          original Complaint, and since abandoned) that their Deposit Account Agreements
                                                                     26
                                                                          disclosed overdraft fees as “fees” rather than as “interest.” (Id.) Plaintiffs again
                                                                     27
                                                                          sought monetary relief for themselves and on behalf of other Chase account holders
                                                                     28

                                                                                                                     -4-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 10 of 28 Page ID #:833


                                                                      1
                                                                          (id. at 18-19 ¶ 77, 26-27 ¶¶ A-F) and also purported to seek “public injunctive relief”
                                                                      2
                                                                          (id. at 27 ¶ C.)
                                                                      3
                                                                                  2.      The Second Amended Complaint
                                                                      4
                                                                                  On May 7, 2018, Plaintiffs voluntarily abandoned their original theory of
                                                                      5
                                                                          liability and filed their Second Amended Complaint. (ECF No. 22.) Plaintiffs’
                                                                      6
                                                                          Second Amended Complaint made no mention of Plaintiffs’ prior “usury” and
                                                                      7
                                                                          disclosure claims and instead advanced claims based solely on alleged breaches of
                                                                      8
                                                                          their Deposit Account Agreements and related documents. Specifically, Heard
                                                                      9
                                                                          complained (as in the First Amended Complaint) that he was improperly assessed
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          overdraft fees for overdrafts on two debit transactions mis-coded by the merchant as
                                                                     11
                                                                          recurring charges. (ECF No. 22 at 13-14 ¶¶ 50-53.) He also complained that he was
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          assessed balance-inquiry fees for two balance transfers supposedly conducted at a
                                     2029 Century Park East




                                                                     13
                                                                          third-party ATM. (Id. at 16 ¶¶ 66-69.) McGlothen complained (as in the First
                                                                     14
                                                                          Amended Complaint) that she was improperly assessed overdraft fees on debit
                                                                     15
                                                                          transactions when she had sufficient funds when the transactions were initially
                                                                     16
                                                                          approved but insufficient funds when the transactions actually settled. (Id. at 12 ¶¶
                                                                     17
                                                                          42-43.) She also complained that she was improperly assessed both a non-sufficient
                                                                     18
                                                                          funds fee when a transaction was originally submitted but disapproved and also an
                                                                     19
                                                                          overdraft fee when the transaction was resubmitted and paid. (Id. at 17 ¶ 75.)
                                                                     20
                                                                          Johnson complained that, although her account documents expressly authorized
                                                                     21
                                                                          Chase to impose an extended overdraft charge, the same documents supposedly
                                                                     22
                                                                          precluded Chase from assessing an extended overdraft charge when she had
                                                                     23
                                                                          previously been assessed three overdraft fees on the same day. (Id. at 24 ¶ 107.)
                                                                     24
                                                                          Notably, all of Plaintiffs’ claims purportedly rely on the specific terms of their
                                                                     25
                                                                          account agreements with Chase, which (based on Plaintiffs’ allegations) supposedly
                                                                     26
                                                                          precluded Chase from assessing the various fees at issue. (See id. ¶¶ 47, 62, 81-83,
                                                                     27
                                                                          91-93.)
                                                                     28

                                                                                                                     -5-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 11 of 28 Page ID #:834


                                                                      1
                                                                                  Based on the foregoing, Plaintiffs alleged claims on their own behalf and on
                                                                      2
                                                                          behalf of three putative classes of Chase account holders in California for: (1) breach
                                                                      3
                                                                          of contract (based on each of the five foregoing alleged occurrences) (First Cause of
                                                                      4
                                                                          Action); and (2) violation of California’s Unfair Competition Law, Cal. Bus. & Prof.
                                                                      5
                                                                          Code § 17200 et seq. (the “the UCL”) (based on the underlying alleged breaches of
                                                                      6
                                                                          contract) (Second Cause of Action). (See id. at 28-30 ¶¶ 121-135, 30-31 ¶¶ 136-
                                                                      7
                                                                          142.) Plaintiffs sought damages, restitution and disgorgement on behalf of
                                                                      8
                                                                          themselves and the putative classes. (Id. at 32 ¶¶ D, F.) In addition, on their Second
                                                                      9
                                                                          Cause of Action under the UCL, Plaintiffs sought duplicative monetary relief for
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          Chase account holders and also “an injunction on behalf of the general public to
                                                                     11
                                                                          prevent Chase from continuing to engage in the unlawful conduct described herein.”
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          (Id. at 31 ¶ 142.)
                                     2029 Century Park East




                                                                     13
                                                                                  3.      The Motion to Compel Arbitration
                                                                     14
                                                                                  On June 18, 2018, Chase filed its Motion to Compel Arbitration (the
                                                                     15
                                                                          “Arbitration Motion”). (ECF No. 23.) Plaintiffs filed their Opposition on August 13,
                                                                     16
                                                                          2018 (ECF No. 28), and Chase filed its Reply on August 31, 2018 (ECF No. 30.) On
                                                                     17
                                                                          September 18, 2018, this Court entered its well-reasoned Arbitration Order, granting
                                                                     18
                                                                          the Arbitration Motion and staying this action pursuant to section 3 of the FAA
                                                                     19
                                                                          pending completion of arbitration. (Arbitration Order, ECF No. 34, at 12.) By its
                                                                     20
                                                                          Arbitration Order, this Court expressly rejected Plaintiffs’ argument that their request
                                                                     21
                                                                          for “public injunctive relief” rendered their claims immune from arbitration under the
                                                                     22
                                                                          McGill decision, finding that McGill did not apply.1
                                                                     23
                                                                     24
                                                                     25   1
                                                                            Because the Court concluded that Plaintiffs did not seek public injunctive relief as
                                                                     26   contemplated by McGill, the Court did not address Chase’s additional argument that
                                                                          McGill is preempted by federal law under the FAA. (See Arbitration Order 11
                                                                     27   (“Because McGill does not apply, the Court will not consider whether the FAA
                                                                     28   preempts McGill.”).)

                                                                                                                    -6-
                                                                              OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 12 of 28 Page ID #:835


                                                                      1
                                                                                  Specifically, this Court found that Plaintiffs’ “generalized request” for public
                                                                      2
                                                                          injunctive relief was “merely incidental to vindicating Plaintiffs’ alleged injuries,”
                                                                      3
                                                                          and that “any benefit bestowed on the public would be incidental to Plaintiffs’
                                                                      4
                                                                          primary purpose of seeking redress for their own injuries.” (Arbitration Order, ECF
                                                                      5
                                                                          No. 34, at 10.) The Court based its conclusion on three primary factors: (1) “the
                                                                      6
                                                                          construction of the classes” (which were comprised of existing customers and did not
                                                                      7
                                                                          include individuals who might incur the fees at issue in the future); (2) “the breach of
                                                                      8
                                                                          contract underpinnings of the claims”; and (3) “the entirety of the requested relief.”
                                                                      9
                                                                          (Id.) In particular, the Court found that “[b]ecause Plaintiffs’ claims center on
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          breaches of contract, only individuals who enter into contractual relationships with
                                                                     11
                                                                          JPMorgan can benefit from [a] ruling,” and that Plaintiffs’ prayers for monetary
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          relief were the real “heart” of Plaintiffs’ several claims. (Id.)
                                     2029 Century Park East




                                                                     13
                                                                                  In addition, this Court squarely rejected Plaintiffs’ attempt to rationalize their
                                                                     14
                                                                          request for “public injunctive relief” based solely on the size of the putative classes.
                                                                     15
                                                                          As the Court found, “The size of a class cannot, on its own, elevate a class action
                                                                     16
                                                                          seeking [an] injunction into a matter seeking public injunctive relief. This would
                                                                     17
                                                                          convert any consumer action against a large company into ‘public injunctive relief.’”
                                                                     18
                                                                          (Id.) Finally, this Court distinguished the nature of Plaintiffs’ claims here from the
                                                                     19
                                                                          claims in McGill, finding that “Plaintiffs’ own pleadings do not support their analogy
                                                                     20
                                                                          to McGill but rather highlight important distinctions.” (Id. at 11.) In particular, the
                                                                     21
                                                                          Court observed that “Plaintiffs’ claims arose from [alleged] breaches of bilateral
                                                                     22
                                                                          contracts between Plaintiffs and JPMorgan, whereas the claims in McGill arose from
                                                                     23
                                                                          representations in advertising and marketing materials.” (Id. at 11.)
                                                                     24
                                                                                  4.      Plaintiffs’ Motion to Lift Stay and for Leave to Amend
                                                                     25
                                                                                  On November 7, 2018, Plaintiffs filed the instant Motion. (ECF No. 35.) By
                                                                     26
                                                                          the Motion, Plaintiffs request that the Court lift the stay it imposed in the Arbitration
                                                                     27
                                                                          Order so that they may once again amend their complaint, this time to: (1) assert
                                                                     28
                                                                          “additional facts relating to Plaintiffs’ claims for public injunctive relief”; and (2)
                                                                                                                      -7-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 13 of 28 Page ID #:836


                                                                      1
                                                                          “clarify[] the scope of the relief sought and the population this relief is intended to
                                                                      2
                                                                          benefit.” (Pls.’ Mem. 1.)
                                                                      3
                                                                                  5.      The Proposed Third Amended Complaint
                                                                      4
                                                                                  Plaintiffs’ proposed Third Amended Complaint (ECF No. 35-2) confirms that
                                                                      5
                                                                          the proposed amendments are inconsequential to the reasoning of this Court in the
                                                                      6
                                                                          Arbitration Order. The proposed Third Amended Complaint includes no new parties
                                                                      7
                                                                          or claims, nor does it contain any new material factual allegations. Instead, Plaintiffs
                                                                      8
                                                                          propose to add: (1) conclusory allegations restating arguments that Plaintiffs have
                                                                      9
                                                                          already made concerning the “public availability” of the documents at issue, as well
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          as inconsequential amendments to their prayer for relief—both of which this Court
                                                                     11
                                                                          has already rejected; and (2) a “Public Injunctive Relief Class” composed of all
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          members of the existing classes plus, as relevant here, “all persons in California
                                     2029 Century Park East




                                                                     13
                                                                          eligible to open a consumer checking account” (id. at 29 ¶ 119).
                                                                     14
                                                                                                           II.    ARGUMENT
                                                                     15
                                                                          A.      The Stay Should Not Be Lifted.
                                                                     16
                                                                                  This Court’s Arbitration Order unequivocally ordered Plaintiffs “to pursue
                                                                     17
                                                                          their claims in arbitration” and expressly stayed “[a]ll proceedings in this matter”
                                                                     18
                                                                          pending completion of arbitration. (Arbitration Order, ECF No. 34, at 12 (emphasis
                                                                     19
                                                                          added).) Plaintiffs cite no authority under the FAA authorizing Plaintiffs to continue
                                                                     20
                                                                          litigating their claims despite this Court’s express order staying all proceedings
                                                                     21
                                                                          following its determination that Plaintiffs’ claims are subject to arbitration. By the
                                                                     22
                                                                          plain text of the FAA, once an issue in an action has been determined to be arbitrable
                                                                     23
                                                                          (and upon application by a party), a stay of the action under section 3 of the FAA is
                                                                     24
                                                                          mandatory “until such arbitration has been had in accordance with the terms of the
                                                                     25
                                                                          agreement.” 9 U.S.C. § 3. Here, Plaintiffs have neither initiated arbitration of the
                                                                     26
                                                                          claims that this Court has determined to be arbitrable nor completed that arbitration.
                                                                     27
                                                                          Until the arbitration ordered by this Court is completed, the stay of all proceedings in
                                                                     28
                                                                          this action should remain in place.
                                                                                                                     -8-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 14 of 28 Page ID #:837


                                                                      1
                                                                                  Plaintiffs cite Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 863
                                                                      2
                                                                          (9th Cir. 1979), among other cases, for the proposition that a party subject to court-
                                                                      3
                                                                          ordered arbitration may petition the court to lift an arbitration-related stay in order to
                                                                      4
                                                                          re-evaluate whether a plaintiff’s claims are subject to arbitration. However, none of
                                                                      5
                                                                          the cases cited by Plaintiffs support such an argument, and none involved the lifting
                                                                      6
                                                                          of a section 3 stay to continue litigation of what a court has already determined to be
                                                                      7
                                                                          arbitrable claims. As the text of section 3 itself states, a stay under section 3 of the
                                                                      8
                                                                          FAA is mandatory upon the application of one of the parties. 9 U.S.C. § 3 (“If any
                                                                      9
                                                                          suit or proceeding be brought in any of the courts of the United States upon any issue
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          referable to arbitration under an agreement in writing for such arbitration, the court
                                                                     11
                                                                          in which such suit is pending, upon being satisfied that the issue involved in such suit
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          or proceeding is referable to arbitration under such an agreement, shall on
                                     2029 Century Park East




                                                                     13
                                                                          application of one of the parties stay the trial of the action until such arbitration has
                                                                     14
                                                                          been had in accordance with the terms of the agreement, providing the applicant for
                                                                     15
                                                                          the stay is not in default in proceeding with such arbitration.”) (emphasis added).
                                                                     16
                                                                          The purpose of the FAA, and section 3 in particular, is to expeditiously terminate
                                                                     17
                                                                          litigation of claims subject to arbitration agreements. Nothing in the FAA suggests
                                                                     18
                                                                          that a plaintiff may sidestep an order compelling arbitration and staying an action by
                                                                     19
                                                                          seeking to “amend” what the court has already determined to be arbitrable claims.
                                                                     20
                                                                                  Accordingly, and because Plaintiffs’ stated grounds for lifting the stay are
                                                                     21
                                                                          without merit (as discussed below), Plaintiffs’ request to lift the stay should be
                                                                     22
                                                                          denied.
                                                                     23
                                                                          B.      Plaintiffs’ Motion Should Be Denied as a Disguised and Improper Motion
                                                                     24
                                                                                  for Reconsideration.
                                                                     25
                                                                                  Notwithstanding Plaintiffs’ characterization of the relief sought, their Motion
                                                                     26
                                                                          is a thinly disguised request that the Arbitration Order be reconsidered. The settled
                                                                     27
                                                                          standards for reconsideration therefore apply. None are satisfied.
                                                                     28

                                                                                                                      -9-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 15 of 28 Page ID #:838


                                                                      1
                                                                                  Motions for reconsideration “should not be granted, absent highly unusual
                                                                      2
                                                                          circumstances, unless the district court is presented with newly discovered evidence,
                                                                      3
                                                                          committed clear error, or if there is an intervening change in the controlling law.”
                                                                      4
                                                                          Ketab Corp. v. Mesriani Law Grp., No. 2:14-CV-07241-RSWL, 2015 WL 2084469,
                                                                      5
                                                                          at *2 n.3 (C.D. Cal. May 5, 2015) (quoting Kona Enters., Inc. v. Estate of Bishop,
                                                                      6
                                                                          229 F.3d 877, 890 (9th Cir. 2000)). Reflective of this restrictive approach, motions
                                                                      7
                                                                          for reconsideration under Civil Local Rule 7-18 may only be made on one of three
                                                                      8
                                                                          expressly stated grounds: (1) “a material difference in fact or law from that presented
                                                                      9
                                                                          to the Court before such decision that in the exercise of reasonable diligence could
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          not have been known to the party moving for reconsideration at the time of such
                                                                     11
                                                                          decision”; (2) “the emergence of new material facts or a change of law occurring
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          after the time of such decision”; or (3) “a manifest showing of a failure to consider
                                     2029 Century Park East




                                                                     13
                                                                          material facts presented to the Court before such decision.” Civ. L.R. 7-18; see
                                                                     14
                                                                          United States v. Lin, No. EDCV 14-00427 JGB, 2014 WL 8276913, at *2 (C.D. Cal.
                                                                     15
                                                                          Dec. 5, 2014) (“[T]he Court cannot grant a reconsideration motion unless the moving
                                                                     16
                                                                          party establishes that one of these circumstances exists.”) (citing McMichael v.
                                                                     17
                                                                          United States Filter Corp., 2001 WL 418981, at *17 (C.D. Cal. 2001), and O’Connor
                                                                     18
                                                                          v. Boeing N. Am., Inc., 114 F. Supp. 2d 949, 950 (C.D. Cal. 2000)); Gonzalez v.
                                                                     19
                                                                          Coverall N. Am., Inc., No. EDCV1602287JGBKKX, 2017 WL 4653017, at *4 (C.D.
                                                                     20
                                                                          Cal. May 26, 2017) (denying motion for reconsideration where moving party failed
                                                                     21
                                                                          to show that Local Rule 7-18 grounds were present). In addition, “[n]o motion for
                                                                     22
                                                                          reconsideration shall in any manner repeat any oral or written argument made in
                                                                     23
                                                                          support of or in opposition to the original motion.” Civ. L.R. 7-18.
                                                                     24
                                                                                  Importantly here, the relief sought, rather than the title of the motion supplied
                                                                     25
                                                                          by the moving party, governs whether Local Rule 7-18 applies. See Thompson v.
                                                                     26
                                                                          Target Corp., No. CV120010JGBMRWX, 2014 WL 12573412, at *2 (C.D. Cal. May
                                                                     27
                                                                          9, 2014) (treating motion to remand as motion for reconsideration under Local Rule
                                                                     28
                                                                          7-18); Rosen v. Cross, No. CV122376ABCFMOX, 2013 WL 12130007, at *2 (C.D.
                                                                                                                     -10-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 16 of 28 Page ID #:839


                                                                      1
                                                                          Cal. June 25, 2013) (denying “disguised” motion for reconsideration as “an improper
                                                                      2
                                                                          attempt to re-advance arguments that have already been considered and rejected by
                                                                      3
                                                                          the Court”). “Whether to grant a motion for reconsideration under Local Rule 7-18
                                                                      4
                                                                          is a matter within the court’s discretion.” Daghlian v. DeVry Univ., Inc., 582 F.
                                                                      5
                                                                          Supp. 2d 1231, 1251 (C.D. Cal. 2007).
                                                                      6
                                                                                  Plaintiffs’ stated grounds for the Motion are patently insufficient under Local
                                                                      7
                                                                          Rule 7-18. Although Plaintiffs purport to seek relief based on “additional facts
                                                                      8
                                                                          relating to Plaintiffs’ claims for public injunctive relief, including information
                                                                      9
                                                                          clarifying the scope of the relief sought and the population this relief is intended to
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          benefit” (ECF No. 35-1 at 1), none of the supposedly “additional” facts alleged by
                                                                     11
                                                                          Plaintiffs are new. Moreover, despite their arguments to the contrary, the substance
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          of Plaintiffs’ request for “public” injunctive relief—and the underlying contractual
                                     2029 Century Park East




                                                                     13
                                                                          conduct challenged by Plaintiffs—remains unchanged. In the Second Amended
                                                                     14
                                                                          Complaint, Plaintiffs sought an injunction under the UCL specifically enjoining
                                                                     15
                                                                          Chase from the conduct alleged in their UCL claim, specifically: “knowingly
                                                                     16
                                                                          misrepresent[ing] its OD fee policies by charging OD fees when sufficient funds
                                                                     17
                                                                          were available in consumers’ accounts”; “misrepresent[ing] its OD fee policies
                                                                     18
                                                                          insofar as it charged OD fees on one-time transactions despite its representation that
                                                                     19
                                                                          it would not do so”; “charg[ing] balance inquiry fees on OON [out-of-network] ATM
                                                                     20
                                                                          transactions”; “charg[ing] OD fees and NSF fees on the same items”; and
                                                                     21
                                                                          “charg[ing] OD fees and NSF fees in excess of the three per day cap in violation of
                                                                     22
                                                                          its representation that it would not do so.” (2d AM. Compl. 31 ¶ 139, 142; id. at 32 ¶
                                                                     23
                                                                          C.) In their proposed Third Amended Complaint, and notwithstanding their
                                                                     24
                                                                          superficial amendments, Plaintiffs once again seek exactly the same relief. (See
                                                                     25
                                                                          [Proposed] 3d Am. Compl. 37 ¶ C (seeking “[a]n order on behalf of the general
                                                                     26
                                                                          public enjoining CHASE BANK from continuing to misrepresent its OD, NSF and
                                                                     27
                                                                          OON Fee policies in its publicly available account documents and marketing
                                                                     28
                                                                          materials such as its ‘Deposit Agreement,’ ‘Fee Schedule,’ ‘Online Banking
                                                                                                                     -11-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 17 of 28 Page ID #:840


                                                                      1
                                                                          Agreement’ and the ‘Guide to Your Account’”).) In other words, Plaintiffs’
                                                                      2
                                                                          proposed amendment merely copies allegations concerning their request for public
                                                                      3
                                                                          injunctive relief from their prior Second Cause of Action and duplicates these
                                                                      4
                                                                          allegations in their prayer for relief, even though those allegations were already
                                                                      5
                                                                          considered, and rejected, by the Court. This is patently insufficient.
                                                                      6
                                                                                  Moreover, even if Plaintiffs’ allegations were “new” (which they are not),
                                                                      7
                                                                          nothing prevented Plaintiffs from pleading any such “additional” facts in any of their
                                                                      8
                                                                          several prior complaints. Accordingly, the Motion should be denied on this basis.
                                                                      9
                                                                          See Reed v. Fed. Nat’l Mortg. Ass’n, No. EDCV130940VAPSPX, 2014 WL
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          12639105, at *1 (C.D. Cal. Sept. 10, 2014) (denying reconsideration where “[m]ost
                                                                     11
                                                                          of the facts presented in the Motion occurred prior to Movant’s filing of the original
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          motion and thus are not new, nor were they unknown to Movant at the time of the
                                     2029 Century Park East




                                                                     13
                                                                          Order”), aff’d in part sub nom. Reed v. Seidner, 716 F. App’x 690 (9th Cir. 2018);
                                                                     14
                                                                          Shinde v. Nithyananda Found., No. EDCD13363JGBSPX, 2015 WL 12766637, at
                                                                     15
                                                                          *5 (C.D. Cal. Mar. 26, 2015) (“This argument was, of course, available to Plaintiffs
                                                                     16
                                                                          last year, when the Court ruled against Plaintiffs. Plaintiffs have presented the Court
                                                                     17
                                                                          with no new facts or legal authority which would allow relief under the Rule, indeed
                                                                     18
                                                                          Plaintiffs have not even attempted to apply Local Rule 7–18.”); Civ. L. R. 7-18
                                                                     19
                                                                          (grounds for reconsideration exist only based on new facts or law “occurring after the
                                                                     20
                                                                          time of such decision”).
                                                                     21
                                                                                  In short, none of the Local Rule 7-18 grounds for reconsideration are present.
                                                                     22
                                                                          First, Plaintiffs identify no “material difference in fact or law,” much less a
                                                                     23
                                                                          difference “that in the exercise of reasonable diligence could not have been known to
                                                                     24
                                                                          the party moving for reconsideration at the time of such decision.” Civ. L. R. 7-18.
                                                                     25
                                                                          Second, Plaintiffs make no attempt to argue any new material facts or a change in the
                                                                     26
                                                                          law. Id. To the contrary, Plaintiffs’ Motion largely consists of arguments advanced
                                                                     27
                                                                          by Plaintiffs in the prior briefing that the Court has already rejected. Third, Plaintiffs
                                                                     28
                                                                          do not and cannot show that this Court “manifest[ly]” failed to consider any
                                                                                                                    -12-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 18 of 28 Page ID #:841


                                                                      1
                                                                          “material facts presented to the Court before such decision.” Id. Indeed, Plaintiffs
                                                                      2
                                                                          do not even attempt to argue otherwise. The Motion therefore must be denied.
                                                                      3
                                                                          C.      Even If Plaintiffs’ Motion Were Proper (It Is Not), Leave to Amend
                                                                      4
                                                                                  Should Be Denied.
                                                                      5
                                                                                  Even if Plaintiffs’ Motion were not an improper motion for reconsideration,
                                                                      6
                                                                          Plaintiffs fail to satisfy the requirements for leave to amend under Federal Rule of
                                                                      7
                                                                          Civil Procedure 15. Under Rule 15, “[a] party may amend its pleading once as a
                                                                      8
                                                                          matter of course,” and “[i]n all other cases, a party may amend its pleading only with
                                                                      9
                                                                          the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(1)-
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          (2). “Leave to amend is not automatic . . . . The Ninth Circuit considers a motion for
                                                                     11
                                                                          leave to amend under five factors: bad faith, undue delay, prejudice to the opposing
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          party, the futility of amendment, and whether the plaintiff has previously amended
                                     2029 Century Park East




                                                                     13
                                                                          his or her complaint.” Freeney v. Bank of Am. Corp., No. CV 15-2376-JGB-PJWX,
                                                                     14
                                                                          2016 WL 5897773, at *3 (C.D. Cal. Aug. 4, 2016) (citing Nunes v. Ashcroft, 375
                                                                     15
                                                                          F.3d 805, 808 (9th Cir. 2004)).
                                                                     16
                                                                                  Because Plaintiffs unduly delayed in seeking leave to amend and have already
                                                                     17
                                                                          had ample opportunity to do so through three prior iterations of their complaint, and
                                                                     18
                                                                          further because their proposed amendments do not affect the Court’s reasoning in the
                                                                     19
                                                                          Arbitration Order and are therefore futile, the Motion should be denied.
                                                                     20
                                                                                  1.      Plaintiffs Unduly Delayed and Already Have Had More Than
                                                                     21
                                                                                          Ample Opportunity to Amend Their Complaint.
                                                                     22
                                                                                  Plaintiffs’ serial pleading-and-amendment, and their improper request for
                                                                     23
                                                                          reconsideration, may well qualify as “bad faith.” At a minimum, Plaintiffs
                                                                     24
                                                                          indisputably are guilty of undue delay and have had more than ample opportunity to
                                                                     25
                                                                          amend. The original Complaint in this action was filed almost a year ago, and
                                                                     26
                                                                          Plaintiffs filed the First Amended Complaint more than eight months ago. (ECF
                                                                     27
                                                                          Nos. 1, 15.) Plaintiffs then filed the Second Amended Complaint in May 2018.
                                                                     28
                                                                          (ECF No. 22.) The parties then briefed—and the Court granted—Chase’s
                                                                                                                    -13-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 19 of 28 Page ID #:842


                                                                      1
                                                                          Arbitration Motion. Indeed, by their own words, the amendments that Plaintiffs seek
                                                                      2
                                                                          are no more than “clarifications” to their prior allegations, and Plaintiffs offer no
                                                                      3
                                                                          explanation whatsoever for not making these “clarifications” either in the Complaint
                                                                      4
                                                                          as originally filed, or in their First Amended Complaint, or in the Second Amended
                                                                      5
                                                                          Complaint, or even by seeking leave to amend in response to the Arbitration Motion.
                                                                      6
                                                                          On this record, they simply are not entitled to a fourth iteration of their claims to
                                                                      7
                                                                          avoid an outcome with which they disagree. Plaintiffs’ only argument in this regard
                                                                      8
                                                                          is that they moved for leave to amend shortly after the Court rejected their arguments
                                                                      9
                                                                          in opposition to the Arbitration Motion. But this cannot possibly be valid grounds
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          for a failure to plead known (alleged) facts or legal theories in a timely fashion;
                                                                     11
                                                                          otherwise, any motion for leave to amend following an adverse decision by the court
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          would be timely.
                                     2029 Century Park East




                                                                     13
                                                                                  Moreover, Chase will be substantially prejudiced if leave to amend were now
                                                                     14
                                                                          to be granted, since Chase will be forced to file yet another motion to compel
                                                                     15
                                                                          arbitration. The additional proceedings contemplated by Plaintiffs will unduly delay
                                                                     16
                                                                          the arbitration of Plaintiffs’ claims, when those claims should never have been
                                                                     17
                                                                          brought in court in the first place. See Nat’l Liab. & Fire Ins. Co. v. Pac. Window
                                                                     18
                                                                          Corp., No. SACV 03-00608 JVS, 2008 WL 11340360, at *3 & n.4 (C.D. Cal. May
                                                                     19
                                                                          12, 2008) (citing Coleman v. Quaker Oats Co., 232 F.3d 1271, 1295 (9th Cir. 2000)
                                                                     20
                                                                          (quoting Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 986 (9th
                                                                     21
                                                                          Cir. 1999))).
                                                                     22
                                                                                  Because Plaintiffs offer no valid justification for their delay despite repeated
                                                                     23
                                                                          opportunities to amend, and because Chase would be prejudiced by the cost of
                                                                     24
                                                                          additional motion practice and the delay of resolving Plaintiffs’ claims in arbitration,
                                                                     25
                                                                          leave to amend should be denied.
                                                                     26
                                                                                  2.      Amendment Would Be Futile.
                                                                     27
                                                                                  Even if Plaintiffs’ request for leave to amend were timely (it plainly is not) and
                                                                     28
                                                                          Plaintiffs had not previously amended their complaint multiple times (which they
                                                                                                                     -14-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 20 of 28 Page ID #:843


                                                                      1
                                                                          have), the Motion should be denied on grounds of futility. Simply put, nothing in
                                                                      2
                                                                          Plaintiffs’ proposed Third Amended Complaint changes the nature of their claims.
                                                                      3
                                                                                          (a)   Plaintiffs’ Attempt to “Clarify” Their Allegations Regarding
                                                                      4
                                                                                                Public Injunctive Relief Does Not Change the Result Here.
                                                                      5
                                                                                  In the Motion, Plaintiffs seek leave to assert “additional facts relating to
                                                                      6
                                                                          Plaintiffs’ claims for public injunctive relief.” (Pls.’ Mem. 1.) However, Plaintiffs’
                                                                      7
                                                                          proposed new allegations are little more than what Plaintiffs already argued at length
                                                                      8
                                                                          in their Opposition to the Arbitration Motion, i.e., that McGill supposedly bars
                                                                      9
                                                                          arbitration of their claims because the contract documents on which their claims are
                                                                     10
                                                                          based are “publicly available” either in Chase branches or online.2 The Court has
STROOCK & STROOCK & LAVAN LLP




                                                                     11
                                                                          already considered, and rightly rejected, this argument.
                                Los Angeles, California 90067-3086




                                                                     12
                                                                                  As reflected in the Arbitration Order, California’s rule against arbitration of
                                     2029 Century Park East




                                                                     13
                                                                          claims seeking public injunctive relief, even as articulated by the California Supreme
                                                                     14
                                                                     15
                                                                          2
                                                                     16     Compare [Proposed] 3d Am. Compl. ¶¶ 24 (“CHASE BANK’S Deposit Agreement
                                                                          is a publicly available document available online and in CHASE BANK branches
                                                                     17   to all current and prospective accountholders.”), 72 (“The “Guide to Your
                                                                     18   Account” is a marketing document designed to be an overview of the “commonly”
                                                                          assessed fees on checking accounts. The Guide is publicly available online and in
                                                                     19   CHASE BANK branches to all current and prospective accountholders.”), 90 (“The
                                                                     20   Fee Schedule is publicly available online and in CHASE BANK branches to all
                                                                          current and prospective accountholders.”), 92 (“The Online Banking Agreement is
                                                                     21   publicly available online and, upon information and belief, in CHASE BANK
                                                                     22   branches to all current and prospective accountholders.”), with Pls.’ Opp’n to
                                                                          Chase’s Motion to Compel Arbitration (ECF No. 28) at 3 (“Consumers make
                                                                     23   important decisions regarding with whom to bank in reliance on these publicly
                                                                     24   available documents. . . . Specifically, Plaintiffs challenge five distinct practices, and
                                                                          argue Chase deceives the general public in publicly available account and marketing
                                                                     25   documents”), 8 (“When the largest bank in the country with over 1,000 branch
                                                                     26   locations in the state of California misleads consumers in publicly available
                                                                          documents regarding its overdraft, insufficient funds fees, and out of network ATM
                                                                     27   fees, that deception harms the general public . . . .” (italics in original), 11 n.7
                                                                     28   (describing documents as “publicly available”), 17 n.9 (same).

                                                                                                                      -15-
                                                                              OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 21 of 28 Page ID #:844


                                                                      1
                                                                          Court, is a “narrow exception” to the FAA. Kilgore, 718 F.3d at 1055. The Ninth
                                                                      2
                                                                          Circuit has made clear that public injunctive relief applies only where the relief
                                                                      3
                                                                          sought “is for the benefit of the general public rather than the party bringing the
                                                                      4
                                                                          action.’” Id. at 1060 (quoting Broughton v. Cigna Healthplans of Cal., 21 Cal. 4th
                                                                      5
                                                                          1066, 1082 (1999)). “A claim for public injunctive relief therefore does not seek ‘to
                                                                      6
                                                                          resolve a private dispute but to remedy a public wrong.’” Id. Relief primarily
                                                                      7
                                                                          directed to a limited class of similarly situated borrowers, where there is “no real
                                                                      8
                                                                          prospective benefit to the public at large from the relief sought,” is not public
                                                                      9
                                                                          injunctive relief. Id. at 1061 (emphasis added).3
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                                  In the Arbitration Order, this Court correctly found that “the relief Plaintiffs
                                                                     11
                                                                          seeks is not designed to prevent future harm to the public at large, but is primarily
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          intended to redress prior injury to a specific group of putative plaintiffs who have
                                     2029 Century Park East




                                                                     13
                                                                          checking accounts with [Chase] and have incurred overdraft and insufficient funds
                                                                     14
                                                                          fees under a narrow set of circumstances.” (Arbitration Order, ECF No. 34 at 11
                                                                     15
                                                                          (citing McGill, 2 Cal. 5th at 955 (discussing Broughton, 21 Cal. 4th 1066 and Cruz v.
                                                                     16
                                                                          PacifiCare Health Sys., Inc., 30 Cal. 4th 303 (2003))).) Specifically, this Court
                                                                     17
                                                                          found that Plaintiffs’ “generalized request” for public injunctive relief was “merely
                                                                     18
                                                                          incidental to vindicating Plaintiffs’ alleged injuries,” and that “any benefit bestowed
                                                                     19
                                                                     20
                                                                          3
                                                                            See also Wright v. Sirius XM Radio Inc., No. SACV 1601688 JVSJCGX, 2017 WL
                                                                     21   4676580 (C.D. Cal. June 1, 2017) (analyzing claims and determining that any benefit
                                                                     22   to the public was “merely ‘incidental’” to the relief sought on behalf of class
                                                                          members) (quoting McGill, 2 Cal. 5th at 955); Rappley v. Portfolio Recovery
                                                                     23   Assocs., LLC, No. EDCV17108JGBSPX, 2017 WL 3835259, at *6 (C.D. Cal. Aug.
                                                                     24   24, 2017) (“While Plaintiff crafts her allegations and prayer for relief in a manner
                                                                          that appears to constitute public injunctive relief, a closer inspection reveals that the
                                                                     25   relief she seeks is intended to redress and prevent further injury to a group of
                                                                     26   plaintiffs who have already been injured . . . .”); Croucier v. Credit One Bank, N.A.,
                                                                          No. 18CV20-MMA (JMA), 2018 WL 2836889, at *5 (S.D. Cal. June 11, 2018)
                                                                     27   (finding McGill inapplicable where relief would primarily benefit a class of similarly
                                                                     28   situated individuals).

                                                                                                                      -16-
                                                                              OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 22 of 28 Page ID #:845


                                                                      1
                                                                          on the public would be incidental to Plaintiffs’ primary purpose of seeking redress
                                                                      2
                                                                          for their own injuries.” (Id. at 10.) The Court found that “[b]ecause Plaintiffs’
                                                                      3
                                                                          claims center on breaches of contract, only individuals who enter into contractual
                                                                      4
                                                                          relationships with JPMorgan can benefit from [a] ruling,” and that Plaintiffs’ prayers
                                                                      5
                                                                          for monetary relief were the real “heart” of Plaintiffs’ several claims. (Id.)
                                                                      6
                                                                                  Plaintiffs’ proposed new allegations merely reiterate what Plaintiffs already
                                                                      7
                                                                          argued at length in opposition to the Arbitration Motion, i.e., that McGill bars
                                                                      8
                                                                          arbitration of their claims because the contract documents on which their claims are
                                                                      9
                                                                          based purportedly are “publicly available.” As this Court already concluded,
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          Plaintiffs’ claims concern contractual rights and remedies between Chase and its
                                                                     11
                                                                          customers, not “public” deceptive advertising or marketing. Even as alleged in the
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          proposed Third Amended Complaint, Plaintiffs do not seek relief that would be of
                                     2029 Century Park East




                                                                     13
                                                                          any “real prospective benefit” to the general public. Instead, they once again simply
                                                                     14
                                                                          tack a request for “public” injunctive relief onto their customer-specific claims for
                                                                     15
                                                                          breach of contract in a contrived attempt to avoid arbitration. Plaintiffs’ proposed
                                                                     16
                                                                          new allegations do not change the fact that the individuals who would benefit are still
                                                                     17
                                                                          an inherently circumscribed group. Only Chase customers are parties to the account
                                                                     18
                                                                          agreements and are assessed the fees at issue. The only other individuals who would
                                                                     19
                                                                          even theoretically receive any real benefit (or obtain any recovery) from Plaintiffs’
                                                                     20
                                                                          claims are other Chase customers—and then only those who, supposedly like
                                                                     21
                                                                          Plaintiffs, actually paid one of the several fees at issue under the circumstances
                                                                     22
                                                                          alleged. “Relief that has the primary purpose or effect of redressing or preventing
                                                                     23
                                                                          injury to an individual plaintiff—or to a group of individuals similarly situated to
                                                                     24
                                                                          the plaintiff—does not constitute public injunctive relief.” McGill, 2 Cal. 5th at 955
                                                                     25
                                                                          (emphasis added) (quoting Broughton, 21 Cal. 4th at 1077). In short, Plaintiffs “seek
                                                                     26
                                                                          ‘to resolve a private dispute,’” not “‘remedy a public wrong.’” Kilgore, 718 F.3d at
                                                                     27
                                                                          1060 (quoting Broughton, 988 P.2d at 76).
                                                                     28

                                                                                                                    -17-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 23 of 28 Page ID #:846


                                                                      1
                                                                                  Contrary to Plaintiffs’ arguments in the Motion, the Court’s conclusions in the
                                                                      2
                                                                          Arbitration Order apply regardless of whether the contracts at issue are expressly
                                                                      3
                                                                          alleged to be “publicly available.” Despite their repeated protestations to the
                                                                      4
                                                                          contrary, Plaintiffs’ claims continue to concern contractual rights and remedies
                                                                      5
                                                                          between Chase and its customers, not deceptive advertising or marketing.4 The fees
                                                                      6
                                                                          at issue under every iteration of Plaintiffs’ pleadings are only charged to Chase
                                                                      7
                                                                      8
                                                                      9   4
                                                                            As Chase also pointed out in prior briefing, the only document cited by Plaintiffs
                                                                     10   that is a non-contractual document—the “Guide to Your Account” (attached to the
STROOCK & STROOCK & LAVAN LLP




                                                                          Second Amended Complaint and the proposed Third Amended Complaint as Exhibit
                                                                     11   B)—has nothing to do with Plaintiffs’ actual claims. Plaintiffs lump this document
                                Los Angeles, California 90067-3086




                                                                     12   in with the contract documents (e.g., [Proposed] 3d Am. Compl. ¶ 38 (citing all four
                                     2029 Century Park East




                                                                          documents and referring to them collectively as “account documents and marketing
                                                                     13   materials”)), but Plaintiffs do not identify a single untrue or misleading statement in
                                                                     14   the Guide itself. Indeed, a review of the plain language of the Guide compared to
                                                                          Plaintiffs’ allegations about what the Guide says confirms that Plaintiffs’ claims are
                                                                     15   not based on the Guide at all, but are instead based solely on their contracts with
                                                                     16   Chase. Specifically, Plaintiffs cite only two purportedly false statements in the
                                                                          Guide. The first is the statement “$2.50 for any inquiries, transfers or withdrawals
                                                                     17   while using a non-Chase ATM.” ([Proposed] 3d Am. Compl. ¶¶ 68-69.) According
                                                                     18   to Plaintiffs, this statement is equivalent to the statement (in the Deposit Account
                                                                          Agreement) that “[b]alance inquiries will not incur a fee if done within 15 minutes of
                                                                     19   a withdrawal using the same card at the same ATM.” ([Proposed] 3d Am. Compl. ¶¶
                                                                     20   68-69.) Plaintiffs’ allegation that these statements say the same thing is facially
                                                                          absurd. The second statement cited by Plaintiffs is “$34 for each item (maximum 3
                                                                     21   Insufficient Funds and Returned Item Fees per day).” ([Proposed] 3d Am. Compl. ¶
                                                                     22   113.) Plaintiffs allege that “[b]y definition an Extended Overdraft Fee is an
                                                                          ‘[I]nsufficient [F]unds’ or ‘[R]eturned Item Fee’ subject to the cap of three per day.”
                                                                     23   (Id.) In fact, the Guide not only does not define an Extended Overdraft Fee as an
                                                                     24   Insufficient Funds or Returned Item Fee, it expressly distinguishes and separately
                                                                          defines each of these three fees. (Id. Ex. B at 1 (“Insufficient Funds: Chase pays an
                                                                     25   item when your account does not have enough money” / “Returned Item: Chase
                                                                     26   returns an item when your account does not have enough money” / “Extended
                                                                          Overdraft: Charged each time your account is overdrawn 5 or more consecutive
                                                                     27   business days”).) Plaintiffs cite no actual advertising or marketing materials that
                                                                     28   contain any misrepresentations or otherwise support their claims.

                                                                                                                    -18-
                                                                              OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 24 of 28 Page ID #:847


                                                                      1
                                                                          customers, and the general public would experience no “real benefit” from the
                                                                      2
                                                                          resolution of whether such fees are permitted under Chase’s contract.
                                                                      3
                                                                                  Plaintiffs’ proposed amendments also fail to heed this Court’s observation that
                                                                      4
                                                                          “[t]he size of a class cannot, on its own, elevate a class action seeking [an] injunction
                                                                      5
                                                                          into a matter seeking public injunctive relief. This would convert any consumer
                                                                      6
                                                                          action against a large company into ‘public injunctive relief.’” (Arbitration Order,
                                                                      7
                                                                          ECF No. 34, at 10.) Plaintiffs now propose to “clarify” the scope of the injunctive
                                                                      8
                                                                          relief they seek, but the substance of Plaintiffs’ request—and the underlying
                                                                      9
                                                                          contractual conduct challenged by Plaintiffs—remains unchanged. Indeed, as
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          discussed above (see supra § III.B at p. 11-12), Plaintiffs’ proposed amendment to
                                                                     11
                                                                          their prayer for public injunctive relief merely duplicates allegations that were
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          already advanced by Plaintiffs in the Second Cause of Action of the Second
                                     2029 Century Park East




                                                                     13
                                                                          Amended Complaint, even though those allegations were already considered and
                                                                     14
                                                                          rejected by the Court as a basis for Plaintiffs to seek public injunctive relief. In fact,
                                                                     15
                                                                          the underlying contractual nature of Plaintiffs’ claims under the UCL (which
                                                                     16
                                                                          plaintiffs now propose to make even more expressly clear through their amendments
                                                                     17
                                                                          to their prayer for relief, see proposed 3d Am. Compl. 37 ¶ C) demonstrates why
                                                                     18
                                                                          Plaintiffs do not seek actual public injunctive relief.
                                                                     19
                                                                                  Plaintiffs’ effort to avoid arbitration by portraying this case as involving
                                                                     20
                                                                          advertising issues like those in McGill—an argument that this Court has already
                                                                     21
                                                                          rejected—once again falls flat. As explained in prior briefing, this case is factually
                                                                     22
                                                                          nothing at all like McGill. In McGill, plaintiffs alleged that the defendant engaged in
                                                                     23
                                                                          a nationwide marketing and sales campaign in which the defendant made various
                                                                     24
                                                                          representations conflicting with the actual contractual program terms. (See, e.g.,
                                                                     25
                                                                          McGill Compl. ¶¶ 84-85.)5 Unlike the instant claims, the claims in McGill were not
                                                                     26
                                                                     27   5
                                                                           A copy of the Complaint in McGill is attached to Chase’s prior Request for Judicial
                                                                     28   Notice (ECF No. 31), which the Court previously granted.

                                                                                                                      -19-
                                                                              OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 25 of 28 Page ID #:848


                                                                      1
                                                                          based on a breach-of-contract theory, but rather were specifically directed at alleged
                                                                      2
                                                                          sales practices that took place during marketing of the products at issue.
                                                                      3
                                                                                  Nothing in the proposed Third Amended Complaint changes the analysis here.
                                                                      4
                                                                          Unlike in McGill, Plaintiffs here identify no actual advertising or marketing practices
                                                                      5
                                                                          or materials supporting their claims at all. Indeed, a review of the proposed Third
                                                                      6
                                                                          Amended Complaint (like a review of the Second Amended Complaint) once again
                                                                      7
                                                                          confirms that Plaintiffs’ claims are not based on any actual advertisements or
                                                                      8
                                                                          marketing materials. Instead, Plaintiffs point only to the availability of the
                                                                      9
                                                                          contractual documents themselves to support their argument. Tellingly, Plaintiffs
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          once again cite no case holding that merely making contractual materials available
                                                                     11
                                                                          online constitutes “advertising” or “marketing,” and Plaintiffs similarly cite no case
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          holding that making contracts available online (or in the branch) gives rise to a
                                     2029 Century Park East




                                                                     13
                                                                          remedy of public injunctive relief. Whether Chase’s contracts might be available
                                                                     14
                                                                          because Chase elected to include them online plainly is not the appropriate standard
                                                                     15
                                                                          for determining whether a defendant has engaged in “advertising” or “marketing”
                                                                     16
                                                                          directed to the general public, or whether a claim seeking to enforce alleged
                                                                     17
                                                                          contractual terms in such documents seeks “public injunctive relief.”
                                                                     18
                                                                                  At bottom, Plaintiffs continue to argue for a dramatic expansion of McGill,
                                                                     19
                                                                          under which effectively any contract would constitute “advertising” or “marketing”
                                                                     20
                                                                          sufficient to invoke the McGill rule in an attempt to avoid arbitration. There is no
                                                                     21
                                                                          authority for this attenuated reading of McGill, and this Court rightly rejected
                                                                     22
                                                                          Plaintiffs’ argument in this regard in the Arbitration Order. Because the relief sought
                                                                     23
                                                                          by Plaintiffs realistically only is of consequence to narrow classes of Chase account
                                                                     24
                                                                          holders, public injunctive relief as defined by the California Supreme Court in
                                                                     25
                                                                          McGill simply is not implicated here.
                                                                     26
                                                                                  The Court has already ruled on all of this, and nothing in Plaintiffs’ proposed
                                                                     27
                                                                          Third Amended Complaint changes the result. Because nothing in Plaintiffs’
                                                                     28
                                                                          proposed Third Amended Complaint cures the deficiencies that the Court identified
                                                                                                                     -20-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 26 of 28 Page ID #:849


                                                                      1
                                                                          in the Arbitration Order, Plaintiffs’ request to lift the stay and for leave to amend
                                                                      2
                                                                          should be denied as futile.
                                                                      3
                                                                                          (b)   Plaintiffs’ Attempt to Amend Their Class Allegations
                                                                      4
                                                                                                Similarly Does Not Change the Result.
                                                                      5
                                                                                  Plaintiffs request leave to amend, in part, to “clarify[] the scope of the relief
                                                                      6
                                                                          sought and the population this relief is intended to benefit.” (Pls.’ Mem. 1) Their
                                                                      7
                                                                          arguments in this regard fare no better. In the Arbitration Order, the Court identified
                                                                      8
                                                                          the customer-specific nature of the classes pleaded in the Complaint as one (but only
                                                                      9
                                                                          one) of the factors leading to its conclusion that Plaintiffs’ “generalized request” for
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          public injunctive relief was “merely incidental to vindicating Plaintiffs’ alleged
                                                                     11
                                                                          injuries.” (Arbitration Order at 10.) In other words, the Court found that the only
                                Los Angeles, California 90067-3086




                                                                     12
                                                                          individuals who stood to obtain any real benefit from the relief sought were part of a
                                     2029 Century Park East




                                                                     13
                                                                          class of Chase customers rather than the general public: “[T]he class of people who
                                                                     14
                                                                          stand to benefit from any injunctive relief are necessarily limited only to those
                                                                     15
                                                                          individuals who have entered into contractual agreements with JPMorgan, not the
                                                                     16
                                                                          public at large.” (Id.)
                                                                     17
                                                                                  Plaintiffs now purport to address this fundamental defect by pleading a “Public
                                                                     18
                                                                          Injunctive Relief Class” that includes, as relevant here, “all persons in California
                                                                     19
                                                                          eligible to open a consumer checking account.” ([Proposed] 3d Am. Compl. 29 ¶
                                                                     20
                                                                          119.) But the problem that the Court identified in the Arbitration Order does not
                                                                     21
                                                                          arise due to a defect in Plaintiffs’ pleading of the class composition; it arises due to
                                                                     22
                                                                          the very nature of Plaintiffs’ claims. Plaintiffs’ claims, as this Court found in the
                                                                     23
                                                                          Arbitration Order, are contractual in nature, and “any benefit bestowed on the public
                                                                     24
                                                                          would be incidental to Plaintiffs’ primary purpose of seeking redress for their own
                                                                     25
                                                                          injuries.” (Arbitration Order, ECF No. 34, at 10.) Specifically defining a new class
                                                                     26
                                                                          to add the entire non-customer population of the state of California, as Plaintiffs
                                                                     27
                                                                          propose to do in their Third Amended Complaint, does not change the fact that
                                                                     28
                                                                          members of this “class” would not share in the recovery received by individuals with
                                                                                                                      -21-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
                                                       Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 27 of 28 Page ID #:850


                                                                      1
                                                                          Chase accounts who actually paid the fees at issue. Regardless of whether a “class”
                                                                      2
                                                                          consisting of the general public is expressly defined (as Plaintiffs now propose), the
                                                                      3
                                                                          relief sought on behalf of such a group is merely incidental to the relief that Plaintiffs
                                                                      4
                                                                          seek on their own behalf.
                                                                      5
                                                                                  Again, nothing in Plaintiffs’ proposed Third Amended Complaint cures the
                                                                      6
                                                                          deficiencies that the Court identified in the Arbitration Order. Accordingly,
                                                                      7
                                                                          Plaintiffs’ proposed amendment would be futile, and Plaintiffs’ request for leave to
                                                                      8
                                                                          amend should be denied.
                                                                      9
                                                                                                          III.   CONCLUSION
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                                  For the foregoing reasons, Chase respectfully submits that the Motion should
                                                                     11
                                                                          be denied in its entirety.
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                     13
                                                                          Dated: December 5, 2018          Respectfully submitted,
                                                                     14
                                                                                                           STROOCK & STROOCK & LAVAN LLP
                                                                     15                                    JULIA B. STRICKLAND
                                                                                                           STEPHEN J. NEWMAN
                                                                     16                                    DAVID W. MOON
                                                                                                           CHRISTOPHER R. FREDRICH
                                                                     17
                                                                     18
                                                                                                           By:    /s/ Julia B. Strickland
                                                                     19                                           Julia B. Strickland
                                                                     20                                    Attorneys for Defendant
                                                                                                            JPMORGAN CHASE BANK, N.A.
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28

                                                                                                                    -22-
                                                                            OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
                                                                          LA 52208212v3
Case 5:17-cv-02477-JGB-SP Document 39 Filed 12/05/18 Page 28 of 28 Page ID #:851


   1
                                         CERTIFICATION
   2
               I hereby certify that, on December 5, 2018, a copy of the foregoing document
   3
       was filed electronically and served by U.S. Mail on anyone unable to accept
   4
       electronic filing. Notice of this filing will be sent by e-mail to all parties by
   5
       operation of the court’s electronic filing system or by facsimile to anyone unable to
   6
       accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
   7
       access this filing through the court’s EM/ECF System.
   8
   9
  10                                                       /s/ Julia B. Strickland
  11                                                         Julia B. Strickland
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


         OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY AND FOR LEAVE TO AMEND
       LA 52208212v3
